DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
                                                                                 
The information disclosure statement (IDS) submitted on 06-26-2020, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chien (U.S. Pub. No. 2014/0256267) in view of Oh (U.S. Pub. No. 2009/0160706).
Regarding claims 1 and 15, Chien teaches a measurement arrangement for measuring an electromagnetic field (fig. 1, page 1, par [0006-0008]) (see electromagnetic radiation), the measurement arrangement comprising: a measurement probe (14) (a probe antenna or antenna system) adapted to measure an electromagnetic signal and to provide a measurement signal corresponding to the measured electromagnetic signal (fig. 1-5, page 1-2, par [0006-0010, 0028-0033]) (see the antenna 14 to receive or 
transmit a wireless signal with the measurement device 13 ). 
But Chien does not mention a mechanical probe (14) positioning structure adapted to carry the measurement probe and to controllably move the measurement probe, wherein the mechanical probe positioning structure is further adapted to perform a rotational movement of the measurement probe around a predetermined axis;  and an analyzing device adapted to determine a rotational angle of the                                                                                               mechanical probe positioning structure with respect to a predetermined reference position, and to compute an electromagnetic field based on measurement signals measured by the measurement probe at a number of at least two different rotational angles. 
However, Oh teaches a mechanical probe (20) positioning structure (30/40/50) adapted to carry the measurement probe (20) and to controllably move (upward/downward movement and rotation) the measurement, wherein the mechanical probe positioning structure is further adapted to perform a rotational movement of the measurement probe around a predetermined axis probe (fig. 1, 3, page 1-2, par [0009, 0022-0023, 0025-0026, 0029, 0031, 0033]) (see measuring an antenna radiation by rotating a rotation shaft horizontally using the movable antenna at a predetermined height, a movable antenna 20, a moving device 30, a rotation device 50, a vector network analyzer (hereinafter, called as a `VNA`) 70, a computer 80 and a control unit 90.  The measuring antennas are installed to be apart from each other as long as a distance D within a Fresnel region in order to acquire a far-field radiation pattern.  The moving device 30 moves the movable antenna 20 upward or downward to adjust an angle of the movable antenna 20 by changing a measuring height of the movable antenna 20, and an x-axis and y-axis of the measuring antenna 10 and 20,); and 
an analyzing device (70/80/90) adapted to determine a rotational angle of the mechanical probe positioning structure with respect to a predetermined reference position (installed reference antenna since a partner antenna) (page 1-3, par [0009, 0013, 0041]), and to compute (80/90) an electromagnetic field based on measurement signals measured by the measurement probe at a number of at least two different rotational angles (fig. 1-2, 3-4, page 1-3, par [0008-0009, 0023, 0025, 0029, 0033]) (see calculating a 
far-field radiation pattern, and in order to acquire a far-field radiation pattern, a control and communication unit for controlling the vector network analyzing unit and a control unit, and performing a data communication; and the control unit for providing a vertical/horizontal rotation force to the moving unit and the rotation unit under a control of the control and communication unit. The moving device 30 moves the movable antenna 20 upward or downward to adjust an angle of the movable antenna 20 by changing a measuring height of the movable antenna 20.  The rotation device 50 rotates a rotation shaft 40 horizontally to acquire data according to a rotation angle). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Chien with Oh, in order for measuring an antenna radiation pattern in a Fresnel region, including the steps of: determining a measuring parameter; changing a measuring height by moving a movable antenna upward or downward; measuring an antenna radiation by rotating a rotation shaft horizontally using the movable antenna at a predetermined height, acquiring a complex value and storing the acquired complex value in a database; performing the step of measuring the antenna radiation by moving the movable antenna at all height; and calculating a far-field radiation pattern easier (see suggested by Oh on page 1, par [0009]).   
                                                                                                                                   

Regarding claim 2, Oh teaches the mechanical probe (20) positioning structure (30/40) comprises a rod (shaft) (40) or a spoke (40) for carrying the measurement probe (30) (fig. 1), and the predetermined axis (Y) (fig. 1) or rotating the mechanical probe positioning structure is perpendicular to a longitudinal axis of the rod (40) (fig. 1, page 2 par [0025-0026]) or spoke. 

Note: (or) only one need to show:

Also see Vikstedt (U.S. Pub. No. 2018/0287721, on fig. 1, measuring antenna (16) positioning structure (14), is perpendicular to a longitudinal axis of the rod (14) and par [0023]).


Regarding claim 4, Oh teaches the mechanical probe positioning structure comprises a moving device (30/40/50 ) for moving the measurement probe (20) in a direction perpendicular to the predetermined axis (fig. 1, page par [0023]) (see movable antenna 20, a moving device 30, a rotation device 50, and the moving device 30 moves the movable antenna 20 upward or downward to adjust an angle of the movable antenna 20 by changing a measuring height of the movable antenna 20.  The rotation device 50 rotates a rotation shaft 40 horizontally to acquire data according to a rotation angle). 

Also see Vikstedt (U.S. Pub. No. 2018/0287721), on fig. 1, measuring antenna (16) positioning structure (14), is perpendicular to a longitudinal axis of the rod (14) and par [0023]), and move devices (3, 12, 15) a direction perpendicular to the predetermined axis (fig. 1).

Regarding claim 5, Oh teaches wherein in the measurement probe is adapted to measure at least two different polarizations of the electromagnetic signal (fig. 3-4, page 1, par [0004]) (see measuring vertical and horizontal polarized). 
Also see Vikstedt (U.S. Pub. No. 2018/0287721), (page 3, par [0024, 0036]) (see positioning system may impact the definition of polarizations and require the rotation of the polarization direction either electrically or mechanically to satisfy a desired arbitrary polarization direction, and a dual polarized antenna may be used to measure two orthogonal polarizations either simultaneously or sequentially. ).


Regarding claim 11, Oh teaches the mechanical probe (20) positioning structure comprises a drive device (30/50) for rotating the mechanical probe positioning structure around the predetermined axis (fig. 1, 3-4, page par [0023]) (see the control unit 90 controls a motor to automatically drive the moving device 30 and the rotation device 50). 
 
Regarding claim 12, Chien teaches a signal generator (13) adapted to generate a test signal and emit the generated test the signal (fig. 1, page 2, par [0032]) (see the antenna 14 is controlled by the measurement device 13 to transmit the wireless signal).   

Regarding claim 13, Oh teaches a measurement chamber (Anechoic chamber) that accommodates the measurement probe (20) and the mechanical probe (20) positioning structure (fig. 1, page 2, par [0023-0025]). 
 
Regarding claim 14, Oh teaches mechanical probe (20) positioning structure is located at a quiet zone of the measurement chamber (Anechoic chamber) (fig. 1, page 2, par [0023]). 
	Or see Chien teaches mechanical probe (14) positioning structure is located at a quiet zone of the measurement chamber (fig. 1-3, 5, page 3, par [0050]).
 

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chien (U.S. Pub. No. 2014/0256267) in view of Oh (U.S. Pub. No. 2009/0160706) and further in view of Vikstedt (U.S. Pub. No. 2018/0287721).

Regarding claim 3, Oh teaches the mechanical probe (20) positioning structure (40). 
But Oh does not mention positioning structure comprises a number of probe holders for receiving the measurement probe. 
However, Vikstedt teaches positioning structure (14) comprises a number of probe holders for receiving the measurement probe (8/16) (fig. 1-3, page 1, 3, par [0023, 0041-0042]) (see first set of axes and constructed to hold a first of the at least two antennas such that the first of the at least two antennas is moveable relative to the DUT about the two axes of the first set of axes, and all of the positioners, the antennas 8 and 16 may be placed (holder) in any desired position). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Chien and Oh with Vikstedt, in order to provide the positioning system 100 may be used to measure power radiated by the DUT and may further be used to provide by one of antennas 8 and 16 an interferer and determine the DUT response to the interferer, including an ability of the DUT to overcome the interference.  Other measurements may be facilitated by these apparatus easier (see suggested by Vikstedt on page 3, par [0038]).

 Regarding claim 6, Vikstedt teaches wherein in the measurement probe (16) is adapted to measure a predetermined single polarization of the electromagnetic signal (fig. 1, page 3, par [0036]) (see  the definition of polarizations and require the rotation of the polarization direction either electrically or 
mechanically to satisfy a desired arbitrary polarization direction).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chien (U.S. Pub. No. 2014/0256267) in view of Oh (U.S. Pub. No. 2009/0160706) and further in view of Hisatake (U.S. Pub. No. 2018/0238948).
Regarding claim 7, Chien teaches a measurement arrangement for measuring an electromagnetic field (fig. 1, page 1, par [0006-0008]) measurement probe (14) adapted to measure an electromagnetic signal and to provide a measurement signal corresponding to the measured electromagnetic signal (fig. 1-5, page 1-2, par [0006-0010, 0028-0033]).
 But Chien does not mention measurement probe is adapted to provide an optical measurement signal corresponding to the measured electromagnetic signal. 
However, Hisatake teaches measurement probe is adapted to provide an optical measurement signal corresponding to the measured electromagnetic signal (fig. 10, page 2, par [0028]) (see the signals output and processed from the two probes are optical signals, even electromagnetic fields having a relatively high frequency (for example, an electromagnetic field of microwaves, millimeter waves, terahertz waves) can be stably measured). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Chien and Oh with Hisatake, in order to provide an electromagnetic field measurement device according to one aspect of the present disclosure includes: a first probe and a second probe arranged in a space to measure an electric field or a magnetic field; a first analog/digital (A/D) converter that converts a signal obtained via the first probe into a digital value; a second A/D converter that converts a signal obtained via the second probe into a digital value easier(see suggested by Hisatake on page 2, par [0029]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chien (U.S. Pub. No. 2014/0256267) in view of Oh (U.S. Pub. No. 2009/0160706) and further in view of Vanwiggeren (U.S. Pub. No. 2019/0036621) with (Provisional Application No. 62/380984 filed on Aug. 29, 2016 is supported).

Regarding claim 8, Chien teaches the measurement probe (14). But Chien does not mention the measurement probe comprises a power sensor. 
 However, Vanwiggeren teaches the measurement probe comprises a power sensor (fig. 2-3, page par [0018]) (see multi-channel measurements and fast antenna profile measurements are 
also possible using the multiple array elements, which may include detectors, power sensors or other measurement elements). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Chien and Oh with Vanwiggeren, in order to provide DUT characteristic measurements associated with particular radiation angles with respect to the DUT 110.  Because of the multiple array elements 131-139, these measurements can be made simultaneously and without requiring rotation or mechanical motion.  This significantly speeds up the required measurements, which typically must be measured at many angles across a range of angles.  Examples of characteristics of the DUT 110 include an error-vector-magnitude (EVM) and adjacent channel leakage ratios (ACLRs), and examples of characteristics of the antenna array 115 include antenna profile and effective isotropic radiated power (EIRP) faster and easier (see suggested by Vanwiggeren on page 4, par [0031]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chien (U.S. Pub. No. 2014/0256267) in view of Oh (U.S. Pub. No. 2009/0160706) and further in view of Rowell (U.S. Pub. No. 2019/0215085).
Regarding claim 9, Chien teaches the measurement probe (14) at the mechanical probe positioning structure (fig. 1-5, page 1-2, par [0006-0010, 0028-0033]). But Chien does not mention the reflector located at the predetermined position at the mechanical probe positioning structure. 
However, Rowell teaches the reflector (30) located at the predetermined position at the mechanical probe (20) positioning structure (40) (fig. 1-2, page 3, par [0029-0030]) (see the test system may comprise a number of antennas or power sensors.  The antennas or power sensors may be mounted on the ceiling or the side walls of the test chamber.  The antennas or power sensors may be adapted to receive radio frequency signals in the test chamber.  The number of one or more power sensors or antennas may be located at predetermined positions within the test chamber. The reflector mounted on the ceiling of the test chamber).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Chien and Oh with Rowell, in order to provide a measurement antenna and a reflector.  The measurement antenna is mounted on the bottom or on a side wall of the test chamber.  The measurement antenna may emit outgoing test signals to the device under test.  The measurement antenna may also receive incoming test signals emitted by the device under test.  The reflector is mounted on a ceiling of the test chamber.  The reflector may adapted to collimate the test signals emitted by the measurement antenna in a direction of the device under test.  The reflector may be also adapted to focus the test signals emitted by the device under test in a direction of the measurement antenna easier (see suggested by Rowell on page 1, par [0009]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chien (U.S. Pub. No. 2014/0256267) in view of Oh (U.S. Pub. No. 2009/0160706) and further in view of Duindaml (U.S. Pub. No. 2013/0303944).
Regarding claim 10, Chien teaches the measurement probe (14) at the mechanical probe positioning structure (fig. 1-5, page 1-2, par [0006-0010, 0028-0033]). But Chien does not mention comprises an angular sensor adapted to provide an angular signal corresponding to the rotational angle of the mechanical probe positioning structure (40) with respect to the predetermined reference position.
However, Duindaml teaches using a coil in a probe and a secondary sensor to measure six degrees of freedom including a roll angle of the probe (page 1, par [0015]), and an angular sensor adapted to provide an angular signal corresponding to the rotational angle of the mechanical probe with respect to the predetermined reference position (fig. 5, 7, page 1, par [0008, 0015]) (see angular sensor(s) the probe coil signals to determine a roll angle of the probe.  For example, a secondary sensor such as a coil could be positioned in a wall of a guide instrument for the probe, such that each of the loops of the guide instrument coil defines an area that has a second normal direction.  Sensor logic that is coupled to receive induced signals from the probe coil and the guide instrument coil can then determine a roll angle of the probe from the induced signals).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Chien and Oh with Duindaml, in order to provide supplemental orientation information to be used with the probe coil signals to determine a roll angle of the probe easier (see suggested by Duindaml on page 1, par [0008]).

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        June 29, 2021